Citation Nr: 1752952	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected panic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1956 to November 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction over the claims file is currently held by the RO in St. Paul, Minnesota.   

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that it must be remanded to obtain additional records of VA and private treatment and to provide the Veteran a VA examination and medical opinion addressing the etiology of his sleep apnea.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of VA treatment for the period from November 10, 2015 to the present.  

2.  Contact the Veteran and ask that he identify all private physicians who have treated his sleep apnea.  Provide medical release forms and ask that he execute them to allow VA to obtain treatment records from any identified private physicians, including Dr. Richard Jordan, the doctor who referred him for a sleep study in December 1993 at Providence Medical Center. 

If valid medical release forms are received, obtain treatment records from the private doctors identified by the Veteran.  All efforts to obtain these records must be documented in the claims file.  

 3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file must be made available to and reviewed by the examiner. 

After physically examining the Veteran and reviewing the claims file, the examiner should determine:

a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current sleep apnea is etiologically related to active duty service.  

The Veteran reports that he began to experience symptoms of sleep apnea during active duty, to include gasping and choking in his sleep.  He testified that he reported these symptoms and a feeling that he was being smothered in his sleep to the head Sergeant.  Service records show that he was sent for a psychiatric evaluation after reporting neck and back pain and diagnosed with a schizoid personality.  He was then medically discharged.  The Veteran was diagnosed with obstructive sleep apnea based on a December 1993 sleep study, but reports that he has experienced symptoms of sleep apnea since active duty service.

b)  The examiner should also determine whether the claimed sleep apnea is caused or aggravated by the service-connected panic disorder.  The examiner must address the aggravation aspect of the secondary service connection claim.

The complete bases for all medical opinions must be provided.

4.  After completing the action detailed above, readjudicate the claim on appeal with consideration of all the evidence of record.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




